DETAILED ACTION
Office Action Summary
Claims 2-21 are pending in the instant application.
Claims 2-21 are rejected under 35 USC § 102 and Double Patenting.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 U.S. Patent No. 10778716 Although the claims at issue are not identical, they are not patentably distinct from each other because they substantially recite the same subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnamurthy et al. (US Pre-Grant Publication No: 2010/0095375) hereinafter referred to as Krishnamurthy.

As per claims 2, 9 and 16, Krishnamurthy teaches categorizing each of a first set of webpages as a host of a respective online phishing instrument; (Krishnamurthy, [0017], and figures 2 and 3, teaches having legitimate websites and extracting known structure)
calculating a baseline page structure score and a baseline language score based on the identified first set of webpages hosting the respective online phishing instruments; (Krishnamurthy, [0067]-[0068], and figures 2 and 3, teaches checking similarity of sites, this similarity metric is a score, this similarity is checking the language and structure)
collecting content from a second set of webpages for analysis; (Krishnamurthy, [0067]-[0068], and figures 2 and 3, teaches checking websites suspected of phishing and comparing the similarity)
analyzing the content collected from the second set of webpages using a machine learning classifier trained based on the calculated baseline page structure and the calculated baseline language scores; and (Krishnamurthy, [0067]-[0068], and figures 2 and 3, teaches checking websites suspected of phishing and comparing the similarity, this similarity metric is a score, this similarity is checking the language and structure)
flagging one or more of the second set of webpages as malicious based on the analyzing of the content collected from the second set of webpages using the machine learning classifier. (Krishnamurthy, [0067]-[0068], and figure 5, teaches alerting when fraudulent websites are detected)

As per claim 3, 10 and 17 Krishnamurthy teaches wherein the categorizing each of the first set of webpages as the host of the respective online phishing instrument comprises searching a plurality of webpages for predefined terms known to be used in webpages associated with hosts of online phishing instruments, wherein each of the first set of webpages is categorized as the host of the respective online phishing instrument based on at least one of the predefined terms being found to be included on a respective webpage of the first set of webpages. (Krishnamurthy, [0004], teaches searching for specific terms on webpages)

As per claim 4, 11 and 18 Krishnamurthy teaches wherein the baseline page structure score is calculated based on Hypertext Markup Language (HTML) feature elements discovered in the first set of webpages. (Krishnamurthy, [0004], teaches checking structure of site)

As per claim 5, 12 and 19 Krishnamurthy teaches wherein the baseline language score is calculated based on terms identified from the respective host of the online phishing instrument. (Krishnamurthy, [0004], teaches searching for specific terms on webpages and [0067]-[0068] teaches checking similarity)

As per claim 6, 13 and 20 Krishnamurthy teaches wherein collecting content from the second set of webpages for analysis comprises using a web crawler to identify website content that requires analysis, the identifying being based on searching for terms found within a dictionary of pre- computed terms associated with hosts of online phishing instruments. (Krishnamurthy, [0004], teaches searching for specific terms on webpages and [0067]-[0068] teaches checking similarity)

As per claim 7, 14 and 21 Krishnamurthy teaches wherein the collecting the content from the second set of webpages for analysis further comprises filtering out results from an approved list of domains and advertisements. (Krishnamurthy, [0067]-[0068], teaches removing known legitimate sights and checking the others)

As per claim 8 and 15 Krishnamurthy teaches wherein analyzing the content collected from the second set of webpages using the machine learning classifier comprises: determining that the collected content does not fit into the known malicious classification by calculating a page structure score based on the baseline page structure score, and calculating a language score based on the baseline page structure score. (Krishnamurthy, [0067]-[0068], and figures 2 and 3, teaches checking websites suspected of phishing and comparing the similarity, this similarity metric is a score, this similarity is checking the language and structure)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMON P KANAAN/Primary Examiner, Art Unit 2492